Citation Nr: 0028866
Decision Date: 10/17/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-34 015	)	DATE OCT 17, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent, from April 29, 1995 through November 8, 1998, for service-connected lumbar strain.

2.  Entitlement to an initial disability evaluation in excess of 20 percent, from November 9, 1998, for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to April 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  That rating decision, in pertinent part, denied service connection for bilateral knee disorders.  It also granted service connection for lumbar strain, assigning thereto an initial disability rating of 10 percent, effective April 29, 1995.  In November 1996, the appellant filed a notice of disagreement addressing both of these issues.

In January 1997, the RO issued a rating decision that confirmed and continued the 10 percent initial disability rating assigned to the appellants service-connected lumbar strain.  Thereafter, in October 1997, the RO issued a statement of the case addressing solely this issue. 

In October 1998, the Board remanded the issue of entitlement to an increased initial disability evaluation for the appellant's service-connected lumbar strain for an additional examination of the appellant's condition and for the RO to resolve a few procedural concerns. 38 C.F.R. § 19.31 (1999) (submission of additional pertinent evidence requires supplemental statement of the case).  The Board also remanded the issue of service connection for bilateral knee disorders for the RO to issue a statement of the case on that issue. 38 U.S.C.A. § 7105(d)(1) (West 1991).

Following the requested examination, the RO issued a supplemental statement of the case, dated in January 1999, which granted an increased initial disability rating of 20 percent, effective November 9, 1998, for the appellant's service-connected lumbar strain.  Therefore, for the sake of clarity, the Board has recharacterized the issue on appeal to properly reflect the "staged" disability evaluations assigned herein by the RO.

In March 1999, the RO issued a rating decision that granted service connection for bilateral knee disorders (retropatellar pain of the right and left knee).  Accordingly, the appellants appeal with respect to this issue is deemed to be satisfied.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board now proceeds with its review of the  remaining appeal concerning entitlement to increased initial evaluations of the lumbar strain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an equitable disposition of the appellants appeal.

2.  From April 29, 1995 through November 8, 1998, the veterans service-connected lumbar strain was manifested by: forward flexion to 80 degrees; backward extension to 30 degrees; rotation to 25 degrees, bilaterally; slight increase in lumbar lordosis; some paraspinous muscle soreness on palpation; no neurological abnormalities; no spasms; and subjective complaints of pain and loss of function.  X-ray examinations of the veteran's spine, performed in September 1995 and December 1996, revealed normal findings.

3.  From April 29, 1995 through November 8, 1998, the veterans service-connected lumbar strain was manifested by no more than a slight limitation of motion of the lumbar spine.

4.  The veterans service-connected lumbar strain is currently manifested by: forward flexion to 50-55 degrees; backward extension to 20 degrees; lateral bending to 35 degrees, bilaterally; tenderness on palpation; bilateral straight leg raising allowing elevation of the extremities to 65 degrees, with pain; no muscle spasm, crepitation, or deformity; and subjective complaints of pain and reduced range of motion.  X-ray examination of the spine, performed in February 1999, revealed "no pathological process."

5.  Medical evidence demonstrates that, since November 9, 1998, the veteran's service-connected lumbar strain is manifested by no more than a moderate limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent, from April 29, 1995 through November 8, 1998, for the veterans service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.6, 4.10, 4.71a, Diagnostic Code 5292 (1999).

2.  The criteria for an initial disability evaluation in excess of 20 percent, from November 9, 1998, for the veterans service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.6, 4.10, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veterans claim for an increased initial disability evaluation for her service-connected lumbar strain is well grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of a disability rating following the award of service connection is part of the original claim, and the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant is awarded service connection for a disability and subsequently appeals the initial assignment of a rating for that disability, the claim continues to be well grounded as long as the rating schedule provides for a higher rating and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant facts have been properly developed and no further assistance to the veteran is required to comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted that there is a distinction between an original rating and a claim for an increased rating and that this distinction may be important . . . in terms of determining the evidence that can be used to decide whether the original rating on appeal was erroneous . . . .  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. Brown did not apply to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Francisco, the Court held that although VA regulations require review of the entire recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over current medical findings, and when an increase in the disability rating is at issue, the present level of the veterans disability is the primary concern.  In Fenderson, however, the Court held that when a veteran appealed the initial rating assigned for a disability, staged ratings could be assigned for separate periods of time based on the facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had never properly provided the appellant with a statement of the case (SOC) concerning an issue, as the document addressing that issue mistakenly treated the right-testicle claim as one for an [i]ncreased evaluation for service[-]connected  residual of surgery to right testicle  rather than as a disagreement with the original rating award, which is what it was.  Fenderson, at 132 (emphasis in original).  The Court then indicated that this distinction is not without importance in terms of VA adjudicative actions, and remanded the matter for the issuance of a SOC.  Id.

The RO in this case has also identified the issue on appeal as the evaluation for service-connected lumbar strain, rather than as a disagreement with the original rating award for this condition.  However, the Board's prior remand, dated in October 1998, and the RO's supplemental statement of the case, dated in January 1999, provided the appellant with the appropriate, applicable law and regulations and an adequate discussion of the basis for the ROs assignment of initial disability evaluations herein.  Moreover, the RO assigned "staged" initial disability ratings herein.  Consequently, the Board sees no prejudice to the appellant in recharacterizing the issue on appeal to properly reflect the appellants disagreement with the initial disability evaluation assigned to her service-connected lumbar strain.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The veteran served on active duty in the United States Army from February 1989 to April 1995.  The RO has retrieved the veteran's service medical records and they appear to be complete.  A review of her service medical records revealed multiple incidents of treatment for chronic lumbar strain.  Medical treatment reports, dated in December 1994, indicated that the veteran had given birth to a son.  A March 1995 treatment report noted the veteran's complaints of ongoing low back pain.  The report indicated that these symptoms increased when the veteran started to return to physical activities following delivery of her child.  The report indicated that the veteran had previously been given a permanent profile, including restrictions on running and sit-ups.  Physical examination revealed positive lumbar lordosis and no paraspinal spasm.  Range of motion testing of the spine revealed flexion allowing hands to reach ankle level, extension to 20 degrees and bilateral rotation to 30 degrees.  X-ray examination of the lumbar spine revealed no abnormalities.  The report concluded with an assessment of mechanical low back pain.  The veteran's discharge examination was conducted in April 1995.  The report of this examination noted the veteran's history of ongoing low back pain.

In September 1995, a VA general physical examination was conducted.  The report noted the veteran's history of inservice lumbar strain.  Physical examination revealed:

Examination of the lumbar spine in a standing position reveals normal curvature.  There is no tenderness anywhere.  She limits her flexion to about 80 [degrees] motion of the lumbar spine, otherwise, essentially unlimited.  She walks on her toes and her heels well.  Straight leg raising is normal to either lower extremity.  No localized weakness of either lower extremity.  

X-ray examination of the lumbar spine revealed normal curvature and disc spaces.  The report concluded, in part, with a diagnosis of chronic low back strain.

Medical treatment reports, dated from November 1996, were retrieved from the VA medical center in Little Rock, Arkansas.  A treatment report, dated in October 1996, noted the veteran's complaints of increasing pain and reduced function in her back and knees.

In December 1996, a VA orthopedic examination of the spine was conducted.  The report of this examination noted the veteran's complaints of recurrent low back pain.  She denied any radicular distribution of the pain into her legs.  Physical examination revealed:

Curvature of the lumbar spine shows a slight increase in the lumbar lordosis.  There is some paraspinous muscle soreness on palpation.  The patient forward flexes the lumbar spine to 80 degrees, backward extension is to 30 degrees, lateral flexion is to 30 degrees bilaterally and rotation is to 25 degrees bilaterally.  There is no neurological deficit in the lower extremity.

X-ray examination of the lumbar spine was normal.  The report concluded with an impression of residuals of lumbar strain.

A treatment report, dated in August 1997, noted the veteran's complaints of low back and neck pain.  Physical examination of the lumbar spine revealed increased lordosis with generalized tenderness.  A treatment report, dated in February 1998, noted the veteran's complaints of low back pain.  Objective examination revealed that the veteran got on and off of the examination table without pain.  The report noted that the veteran's posture remained the same with excessive lordosis.  The report concluded with an assessment of weak abs and excessive lordosis.  A treatment report, dated in April 1998, noted the veteran's complaints of back and neck pain.  Physical examination of the spine revealed increased lordosis.  Range of motion of the spine was reported to be full, but with pain.  No sensory deficits or radicular pain was indicated.  Muscle strength testing of the lower extremities revealed 5/5 strength, bilaterally.  The report concluded with the following assessment: "[The patient] exaggerated pain behavior.  [The patient] states all movement is painful.  [The patient] on/off table without difficulty."

In November 1998, a VA orthopedic examination of the spine was conducted.  The report of this examination noted the veteran's inservice history of treatment for back pain not related to any specific injury.  The report also listed the veteran's current complaints of low back pain, with radiation down into her right lower extremity in a circumferential distribution.  She did not describe any muscle weakness or specific area of hypalgesia or hypesthesia.  Physical examination revealed:

She stood with level pelvis and shoulders.  She had a great deal of subcutaneous fat at the level of the waist.  Light palpation of the iliac crest caused the patient to withdraw and express discomfort, particularly on the right side, but this was bilateral.  Pain was produced on palpation of the right sacroiliac prominence in the vicinity of the posterior iliac spine.  The patient states that this created pain down the right lower extremity as described above.  

There was no muscle spasm in the erector spinae group.  The pain in the iliolumbar interval was present to the same degree on the right and left sides.  On forward flexion, the patient was capable of flexing forward approximately 50-55 degrees at which point she complained of pain.  She was able to bring her hands to the level of her knees.  The patient was capable of side bending 35 degrees to the right and left sides, bending to the right or left produced pain in the right posterior iliac spine area.  She was capable of 20 degrees extension.

The patient preferred to lean on the examining table during various phases of this portion of the examination.  She was able to heel-walk and toe-walk well.  In the sitting position, sitting leverage tests were negative in that they did not produce trunk extensions.

. . . 

In the standing position, this patient has an abrupt lumbosacral angle with prominent dorsal flare to the sacral gluteal landmarks.  In the lateral projection, this increase in the lumbar lordotic curve was noted.

In addressing her range of motion, the examiner indicated that the veteran limited her range of motion at the point of pain.  He noted that the average range of motion for individual with similar age and build would be forward flexion to 75 degrees, extension to 30 degrees and side bending from 35 to 40 degrees.  He also noted that rotation was difficult to estimate accurately based upon the veteran's body type.  The examiner indicated that there was no swelling, muscle spasm, evidence of ankylosis, crepitation, deformity or impairment.  The veteran "did not demonstrate muscular weakness or loss of muscle bulk.  Her history would indicate that she has easy fatigability.  She did not demonstrate incoordination."  The report noted that the veteran was capable of standing thirty minutes and also walking approximately forty-five minutes.  It also noted that she was able to heel-walk and toe-walk well.  No sensory impairment was detected in the lower extremities, right or left, and straight leg raising allowed elevation of the lower extremities to 65 degrees, with pain.  Lasegue maneuvers did not evoke radicular pain.  X-ray examination of the lumbar spine revealed "no pathological process."  The examiner also commented:

The patient's description of her activity capabilities describes the patient's concept of her pain on the function and movement of the spine.  Anatomical findings and physical findings to support this degree of limitation at the present time are not present.  The patient did not describe periods in which she was totally bedfast and deprived of function because of her back condition.

In February 1999, a VA examination of the veteran's knees was conducted.  The report of this examination noted, in pertinent part, the veteran's complaints of bilateral knee and lumbar spine pain.  The report noted that "[s]he is capable of walking approximately one-half hour before having enough pain to stop.  She is capable of standing 20 minutes at which time she develops pain in both knees and her back."

III.  Analysis

Review of the appellants claim requires the Board to provide a written statement of the reasons or bases for its findings and conclusions on material issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be adequate to enable a claimant to understand the precise basis for the Boards decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court). See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the Court has pointed out, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record or adequate quotation from recognized medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In considering the veteran's claim, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service-connected disabilities are rated in accordance with a schedule of ratings, which are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The disability ratings evaluate the ability of the body to function as a whole under the ordinary conditions of daily life, including employment.  Evaluations are based on the amount of functional impairment; that is, the lack of usefulness of the rated part or system in self-support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the diagnostic codes under which a veterans disabilities are rated. Id.  Therefore, the Board has to consider the functional loss of a musculoskeletal disability under 38 C.F.R. § 4.40, separate from any consideration of the veterans disability under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and indicates that:

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to 
 show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities of the joints include: weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  Specifically, § 4.45 states that:

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  

	(a)	Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvement of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors that must be considered when rating the veterans joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and state:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive 
motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

 a.  Initial Disability Evaluation in excess of 10 percent for Service-Connected Lumbar Strain, from April 29, 1995 through November 8, 1998

From April 29, 1995 through November 8, 1998, the veteran's service-connected lumbar strain is rated as 10 percent disabling under Diagnostic Code 5292.  Pursuant to Diagnostic Code 5292, used in rating limitation of motion of the lumbar spine, a 10 percent disability rating is warranted for a slight limitation of motion.  The next highest rating, 20 percent, is warranted for a moderate range of motion of the lumbar spine.  The highest available rating under this code section, a 40 percent disability rating, is warranted for a severe limitation of motion of the lumbar spine.

After a thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the veteran's claim for an increased disability evaluation in excess of 10 percent, from April 29, 1995 through November 8, 1998, for her service-connected lumbar strain.  The report of the veteran's September 1995 VA examination noted a normal curvature of the veteran's spine with "no tenderness anywhere."  In discussing the range of motion of the veteran's spine, the report noted that "[s]he limits her flexion to about 80 [degrees] motion of the lumbar spine, otherwise, essentially unlimited."  The report of the veteran's December 1996 VA orthopedic examination revealed a slight increase in lumbar lordosis and some paraspinous muscle soreness on palpation.  Range of motion testing of the veteran's spine revealed forward flexion to 80 degrees, backward extension to 30 degrees, and bilateral rotation to 25 degrees.  No neurological deficits were indicated in the lower extremities.  X-ray examinations of the veteran's lumbar spine, performed in September 1995 and December 1996, revealed normal findings.  An April 1998 treatment report noted a full range of motion of the veteran's spine, but with pain.  The report also noted, however, that the veteran "exaggerated pain behavior."  In this regard, the report noted that the veteran got on and off the examination table without difficulty.  A February 1998 treatment also noted that she got on and off the examination table without pain.

In view of these findings and the lack of evidence to establish symptomatology to meet the criteria for an increased disability evaluation, entitlement to an increased initial disability evaluation beyond the currently assigned 10 percent is not shown.  In reaching this conclusion, the functional impairment that can be attributed to pain or weakness has been taken into account; however, any pain affecting strength and motion is not shown to a degree beyond that contemplated by the current schedular evaluation.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1999).  As noted above, an April 1998 treatment report noted a full range of motion in the veteran's lumbar spine.  Even accepting the veteran's complaints of pain, which were described as "exaggerated," there is no showing for a higher disability rating in this matter.  The report of her September 1995 VA examination report noted that she walks on her toes and heels well, and that straight leg raising tests were normal.   The report also noted findings of no localized weakness of either lower extremity.  Thus, the Board concludes that the 10 percent disability rating assigned from April 29, 1995 through November 8, 1998 adequately compensates the veteran for her service-connected lumbar strain and for any increased functional loss she may experience with physical activities as a result of this condition.  See Sanchez-Benitez v. West 13 Vet. App. 282 (1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has also considered potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the appellant's service-connected lumbar strain is found to be adequately evaluated pursuant to Diagnostic Code 5292.  There is no evidence of ankylosis or additional limitation of motion of the lumbar spine to warrant evaluation pursuant to Diagnostic Codes 5289 or 5292, nor is there any evidence showing neuropathy indicative of moderate intervertebral disc syndrome to provide for an increased evaluation pursuant to Diagnostic Code 5293.  There is also no evidence of lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion to warrant an increased disability rating under Diagnostic Code 5295.  Accordingly, entitlement to an initial disability evaluation in excess of 10 percent, from April 29, 1995 through November 8, 1998,  for service-connected lumbar strain is denied.
b.  Initial Disability Evaluation in excess of 20 percent for Service-Connected Lumbar Strain, from November 9, 1998

The veterans service-connected lumbar strain is currently evaluated as 20 percent disabling under Diagnostic Code 5292.  Pursuant to Diagnostic Code 5292, used in rating limitation of motion of the lumbar spine, a 20 percent disability rating is warranted for a moderate range of motion of the lumbar spine.  A 40 percent disability rating, the highest available rating under this code section, is warranted for a severe limitation of motion of the lumbar spine.

After review of the evidence of record, the Board concludes that the preponderance of the evidence is against the veteran's claim for an initial disability evaluation in excess of 20 percent, from November 9, 1998, for her service-connected lumbar strain.  The November 1998 VA orthopedic examination of the spine noted the veteran's complaints of consistent low back pain, radiating down into her right lower extremity in a circumferential distribution.  She did not describe any muscle weakness or specific area of hypalgesia or hypesthesia.  Physical examination revealed pain with palpation on the iliac crest and on the right sacroiliac prominence in the vicinity of the posterior iliac spine.  Range of motion testing of the spine revealed forward flexion to 50-55 degrees, extension to 20 degrees and bilateral side bending to 35 degrees.  In addressing her range of motion, the examiner indicated that the veteran limited her range of motion at the point of pain.  He noted that the average range of motion for an individual with similar age and build would be forward flexion to 75 degrees, extension to 30 degrees and side bending from 35 to 40 degrees.  He also noted that rotation was difficult to estimate accurately based upon the veteran's body type. Straight leg raising allowed elevation of the extremities to 65 degrees, with pain.  X-ray examination of the lumbar spine, performed at that time, revealed "no pathological process."

In view of these findings and the lack of evidence to establish symptomatology to meet the criteria for an increased disability evaluation, entitlement to an increased initial disability evaluation beyond the currently assigned 20 percent, from November 9, 1998, is not shown.  In reaching this conclusion, consideration has been given to functional impairment due to pain, 38 C.F.R. §§ 4.10, 4.40 (1999); Deluca v. Brown, 8 Vet. App. 202; however, in view of the above, any pain affecting strength and motion is not shown to a degree beyond that contemplated by the current schedular evaluation.  Although the Board accepts the veteran's contentions regarding the pain she experiences in her lower back, the VA examiner conducting her most recent examination noted:

Anatomical findings and physical findings to support this degree of limitation at the present time are not present.  The patient did not describe periods in which she was totally bedfast and deprived of function because of her back condition.

The report noted that the veteran was capable of standing thirty minutes and also walking approximately forty-five minutes.  She was able to heel-walk and toe-walk well.  The examiner indicated that there was no swelling, muscle spasm, evidence of ankylosis, crepitation, deformity or impairment found.  The examiner further stated that the veteran "did not demonstrate muscular weakness or loss of muscle bulk."  There is also no evidence showing a marked limitation of motion of the lumbar spine.  Thus, the Board concludes that the 20 percent initial disability rating assigned from November 9, 1998, adequately compensates the veteran for her service-connected lumbar strain, and for any increased functional loss she may experience with physical activities as a result of this condition.  See Sanchez-Benitez v. West 13 Vet. App. 282 (1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has also considered potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There is no evidence of ankylosis or additional limitation of motion of the lumbar spine to warrant evaluation pursuant to Diagnostic Codes 5289, nor is there any evidence showing neuropathy indicative of severe intervertebral disc syndrome to provide for an increased evaluation pursuant to Diagnostic Code 5293.  There is also no evidence of severe lumbosacral strain to warrant an increased disability rating under Diagnostic Code 5295.  Accordingly, entitlement to an initial disability evaluation in excess of 20 percent, from November 9, 1998, for service-connected lumbar strain, is denied.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent, from April 29, 1995 through November 8, 1998, for service-connected lumbar strain, is denied.

Entitlement to an initial disability evaluation in excess of 20 percent, from November 9, 1998, for service-connected lumbar strain, is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


  
